Citation Nr: 0909554	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-03 313	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran; wife of Veteran; former representative


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In pertinent part, this rating decision denied 
a compensable rating for the service-connected back 
disability.  The Veteran's disagreement with this decision 
led to this appeal.  The RO subsequently increased the rating 
to 20 percent disabling.

The Veteran, his wife, and his former representative 
testified at the RO before a Decision Review Officer (DRO) in 
November 2005.  The Veteran, his wife, and his former 
representative also testified before the undersigned Acting 
Veterans Law Judge in April 2007, via videoconference.  

The Veteran's appeal was remanded by the Board in February 
2008 for additional development and the issuance of 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  At the time of this February 2008 
remand, the Board determined that the only claim properly on 
appeal was a claim for a rating in excess of 20 percent for a 
back disability.


FINDING OF FACT

In a written communication received by VA in December 2008, 
the Veteran indicated his desire to withdraw from appellate 
status the claim for an increased rating for a back 
disability.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, whose claim for an increased rating for a back 
disability had previously been remanded by the Board, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204, 20.1100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a final decision.  See 38 C.F.R. §§ 20.202, 20.204.  A remand 
is in the nature of a preliminary order and does not 
constitute a final decision of the Board.  See 38 C.F.R. 
§ 20.1100(b).  Withdrawal may be made by the Veteran or by 
his authorized representative.  See 38 C.F.R. § 20.204.

VA received a December 2008 statement from the Veteran 
indicating he wished to withdraw his pending appeal.  The 
statement fulfilled the form and content requirements for 
filing a withdrawal of appeal.  See 38 C.F.R. § 20.204.  The 
Veteran filed his request for withdrawal of the appeal prior 
to a final decision in the appeal being promulgated.  See 
38 C.F.R. §§ 20.204, 20.1100(b).  Accordingly, as the appeal 
has been withdrawn, the Board does not have jurisdiction to 
review the appeal and it is dismissed.




ORDER

The appeal is dismissed.





		
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


